Title: James Madison to James Monroe, 30 June 1830
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                June 30. 1830
                            
                        
                        
                        I have not heard a word from you or of you thro’ any Channel, since my letter of the . I augur favorably from
                            this silence, as to your health, and hope to see you here by the 7 or 8th. of the approaching month. I am anxious for your
                            attendance at the Meeting of the Visitors,(on the 10th. of July), who will have sundry
                            interesting matters before them, particularly the appointment of a Successor to Mr. Lomax. Several names will probably be
                            brought forward. Among them is that of Mr. Davis, Secretary of the Board, if the pulse of the members, should be
                            found to beat in his favor. I mention this in confidence as it has been mentioned to me; Mr. Davis being a Modest man,
                            & his friends feeling much delicacy. From the slight knowledge I have of Mr. D. I have formed a very favorable
                            opinion of his talents, and his amiable disposition; and I learn from Mr. P. P. Barbour who knows him well, that he has 
                            strong mind, intensity of application, and legal arguements, which he is daily extending, that are truly respectable.
                            Mr. B. refers to a written Law Argument of Mr. D, that placed him, both for sound reasoning, and critical research, high
                            in the estimation of good Judges. Drop me a line on the rect. of this, and it will be in time to assure me that I shall
                            have your Company to the University. Health & all other good wishes
                        
                            
                                James Madison
                            
                        
                    